Citation Nr: 1500839	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased initial evaluation for the service-connected hairy cell leukemia with anemia evaluated as 100 percent disabling from May 11, 1990, and noncompensable from May 11, 1994.

2.  Entitlement to an increased initial evaluation for the service-connected splenectomy currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date prior to December 21, 2000, for the award of service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2012, the Veteran withdrew his claim for a rating in excess of 40 percent for the service-connected diabetes mellitus; consequently, the matter is no longer in appellate status. 


FINDINGS OF FACT

1.  From May 11, 1994 (the date the disabling rating was reduced from 100 percent to noncompensable), the Veteran's service-connected hairy cell leukemia has not been an active disease or in a treatment phase; anemia did not require continuous medication for control, or transfusion of platelets or red cells at least once per year, but less than once every three months; hemoglobin counts of 10 g/100 ml or less were asymptomatic.

2.  The Veteran's splenectomy is rated as 30 percent disabling, which is the maximum schedular rating in effect prior to VA regulation changes effective October 23,1995; there has been no evidence that splenectomy has resulted in systemic infections with encapsulated bacteria throughout the appellate period.

3.  The Veteran did not file his claim for service connection for diabetes mellitus within one year of discharge from service; the RO received the original claim for benefits on December 21, 2000.  


CONCLUSIONS OF LAW

1.  For the initial rating period, the criteria for a higher (compensable) rating for hairy cell leukemia from May 11, 1994, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7700, 7703 (1990), (1994); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7700, 7703, 7716-7703 (2014).

2.  For the initial rating period, the criteria for a rating in excess of 30 percent for splenectomy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7706 (1990), (2014).

3.  The requirements for an effective date, prior to December 21, 2000, for a grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim on appeal arises from his disagreement with the initial ratings assigned for the service-connected leukemia and splenectomy, as well as the effective date assigned following the grant of service connection for diabetes mellitus.  Thus, additional notice is not required.  Id.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony in support of his appeal, which he declined.  

In connection with his claims for increase, the Veteran was scheduled for VA examination in November 2012.  The Veteran cancelled the examination as he felt it was unnecessary and wanted his claims decided based upon the evidence of record.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Leukemia

The Veteran's leukemia has been rated under Diagnostic Codes 7703-7700.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).

Under 38 C.F.R. § 4.117, Diagnostic Code 7703 (1990), leukemia requiring intensive treatment such as periodic irradiation or transfusion was rated as 100 percent disabling , otherwise it was rated as pernicious anemia.  Under the pertinent parts of 38 C.F.R. § 4.117, Diagnostic Code 7700 (1990), pernicious anemia was rated as follows: incipient, with characteristic achlorhydria and changes in blood count, 30 percent disabling; and chronic, following acute attacks with characteristic definite departures from normal blood count, with impairment of health and severe asthenia, 60 percent disabling. 

Effective October 23, 1995, Diagnostic Code 7703 provides that leukemia with active disease or during a treatment phase is rated 100 percent disabling.  Otherwise, leukemia is rated under the listed criteria for anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit.  A Note to Diagnostic Code 7703 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R § 3.105(e) .  If there has been no recurrence, the VA adjudicator is to rate on residuals.  38 C.F.R. § 4.117 . 

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated as noncompensable (zero percent).  Anemia with hemoglobin 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches, is rated 10 percent disabling. Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), is rated 70 percent disabling. Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117. 

Diagnostic Code 7716 provides ratings for aplastic anemia.  Aplastic anemia requiring continuous medication for control is rated 10 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year, but less than once every three months, is rated 30 percent disabling.  Aplastic anemia requiring transfusion of platelets or red cells at least once every three months; or infections recurring at least once every three months is rated 60 percent disabling. Aplastic anemia requiring bone marrow transplant; requiring transfusion of platelets or red cells at least once every six weeks; or infections recurring at least once every six weeks is rated 100 percent disabling.  38 C.F.R. § 4.117 .

At the outset, the Board notes service-connection for hairy cell leukemia with anemia was awarded in a February 2011 rating decision.  The RO assigned a 100 percent disabling rating from May 11, 1990, and reduced the rating to noncompensable from May 11, 1994.  There is no dispute that the Veteran's last and second cycle of chlorodeoxyadenosine chemotherapy was in May 1993.  The RO noted that as the Veteran's leukemia was rated retroactively, it was impossible to comply with the requirements for mandatory VA examination six months post cessation of the most recent chemotherapy.  Records dated May 11, 1994, from 
Dr. S revealed that the Veteran continued to be in complete remission after his second cycle of chemotherapy.  This was the date the RO made the noncompensable rating effective.  The RO determined this evidence was the nearest to the six month date after discontinuance of treatment.   The Board agrees and thus, will determine whether a compensable rating was warranted from this date.   

VA regulations governing the criteria for leukemia, both prior to and since the October 23, 1995, revision of 38 C.F.R. § 4.117, rate based on the treatment and active state of the disease, or rate based on the severity of anemia.  As noted above, the last round of chemotherapy was in 1993 and as of 1994 was in complete remission.  There has been no evidence that the disease required irradiation or treatment after May 11, 1994.  Under the regulations in effect from May 11, 1994, to October 23, 1995, there was no evidence that the Veteran had pernicious anemia, incipient, with characteristic achlorhydria and changes in blood count.  In fact, anemia was not shown in the record until 2005.  The regulations changes in October 1995, are more favorable to the Veteran and have been considered in determining whether a compensable evaluation is warranted.  

The preponderance of the evidence weighs against a grant of a higher (compensable) initial rating for the Veteran's service-connected hairy cell leukemia.  Specifically, hemoglobin levels while less than 10 g/100 ml on various occasions, were asymptomatic.  There was no evidence of anemia associated with weakness, easy fatigability or headaches.  The Veteran's anemia has been classified as mild low grade anemia. 

On VA examination in March 2010, the Veteran's hemoglobin was 11.9 and has consistently remained above 10 gm/100 ml since that time.  The Veteran was scheduled for additional VA examination in 2012 to determine any current residual disabilities associated with his leukemia; however, he cancelled the examination as he felt it unnecessary and did not want to come for an examination.   When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

Nevertheless, the evidence does not support an increase as delineated above.  The Veteran has argued for increased rating under Diagnostic Code 7716; however, there has been  no evidence of aplastic anemia requiring  continuous medication, which is necessary to support a rating for 10 percent disabling.  While he did undergo red cell transfusions in April 2008, there has been no evidence of blood transfusions at least once per year, but less than once every three months, to warrant a 30 percent rating.  

In sum, a compensable rating, to include "staged" ratings, is not warranted from May 11, 1994.  See Fenderson, supra.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Splenectomy

The Veteran's splenectomy has been rated under Diagnostic Codes 7703-7706.  Under 38 C.F.R. § 4.117, Diagnostic Code 7706 (1990), splenectomy is rated as 30 percent disabling (sole rating in this code section).   Effective October 23, 1995, Diagnostic Code 7706 was amended to have a sole/maximum schedular rating of 20 percent.  The criteria in effect prior to October 23, 1995, are more favorable to the Veteran.  

The Board notes the recent criteria allow for rating complications such as systemic infections with encapsulated bacteria separately; however, the record does not support such a finding.   The Board is aware the Veteran was treated for babesiosis infection in 2001 with severe complications given his asplenia.  The Board has also considered his contentions that the 30 percent rating is not sufficient as he came close to losing his life in 2001 due to no longer having a spleen.  However, the disease (babesiosis) itself was not caused by the service-connected disability.  

The Veteran was scheduled for VA examination in 2012 to determine all current disabilities which were associated with splenectomy, but he cancelled the examination as he felt it unnecessary and did not want to come for an examination.   When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

The Board has considered the Veteran's contention that not having a spleen might result in serious disease or injury at some future date.  However, the law requires the Board to rate disabilities for which service connection has just been granted based upon the symptomatology for the initial rating period.  See Fenderson, 
12 Vet. App. at 119 .  As the Veteran's splenectomy has been non-symptomatic during the entire initial rating period, the preponderance of evidence weighs against the Veteran's claim for a higher initial rating.  The benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied..  See 
38 U.S.C.A. § 5107(b).  


Individual Unemployability and Extra-schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his leukemia and splenectomy.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran was rated as 100 percent disabled from May 11, 1990, to May 11, 1994; hence, TDIU would not be applicable.  The evidence of record shows that the Veteran retired in 2009 from a job in sales based on age or duration of employment.  See March 2010 VA examination report.   The Veteran has been assigned a combined 100 percent rating from October 27, 2009, and thus, TDIU is rendered moot as of this date.  There is no objective evidence of unemployability due to solely to the service-connected leukemia or splenectomy disabilities between 1994 and 2009, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected leukemia and splenectomy disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected leukemia and splenectomy disabilities reasonably describes his disability level and symptomatology.  The criteria for leukemia allow for ratings based on active disease and/or treatment, which the Veteran does not have.  Even considering the Veteran has anemia and had hemoglobin 10 gm/100 ml or less, it was not associated with weakness, easy fatigability, or headaches.  The Veteran does not take continuous medication for aplastic anemia.  The Veteran argued in his September 2014 Brief that the rating criteria was not adequate to rate his splenectomy as he almost lost his life in 2001 as a result of not having his spleen.  However, there was no evidence of splenectomy resulting in disease in 2001 or any systemic infections with encapsulated bacteria throughout the appellate period.  Thus, the Veteran did not meet the necessary criteria for separate evaluation.  The Veteran cancelled his 2012 VA examination as he felt it was unnecessary and as delineated above, when a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  

There are no additional service-connected disabilities that have not been attributed to the service-connected splenectomy and leukemia.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Mittleider v. West, 11 Vet. App. 181 (1998),

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).





Earlier Effective Date for Diabetes Mellitus

The Veteran contends that an effective date earlier than December 21, 2000, for the grant of service connection for diabetes mellitus is warranted in this case.  Specifically, he asserts that the grant should be effective as early as May 1990, when he was diagnosed with diabetes mellitus.  He further asserts that though he did not file a specific claim for diabetes in 1990, records he submitted in connection with his claim for leukemia in 1990 contained a diagnosis of diabetes and thus, raised a claim for such benefits.   
	
When an original claim is received within one year after separation from service, disability compensation is awarded for direct service connection on the day following separation from active service or date entitlement arose; otherwise, the effective date of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the grant of service connection should be as early as 1990, the date is inconsistent with the regulations concerning effective dates for award of compensation.  

In the instant case, the Veteran served on active duty from September 1968 to August 1970.  The Veteran filed an original claim for service connection for diabetes on December 21, 2000.  

The Veteran was originally awarded service connection for diabetes mellitus associated with herbicide exposure in a May 2002 rating decision.  The award was made effective beginning on December 21, 2001 (which was mistakenly listed as the date of claim).  In February 2011, the RO took corrective action and made the effective date for service connection beginning December 21, 2000.  This was the date of his original claim and there is no legal basis for awarding an effective date for service connection prior to the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

Despite having been diagnosed with diabetes in 1990, the record does not contain evidence of the Veteran having filed a claim for diabetes prior to December 21, 2000.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  
In the instant case, the Veteran argues that evidence submitted in connection with a separate claim for benefits raised a claim for diabetes mellitus.  The Veteran does not contend, nor does the record support a finding, that he filed either a formal or informal claim for diabetes mellitus in writing prior to December 21, 2000.  (Emphasis added.)  
Regardless of his belief that VA should have inferred a claim for diabetes mellitus benefits from private treatment records submitted in connection with the claim for leukemia, the intent to file a claim was never communicated in writing by either the Veteran or his representative prior to December 21, 2000.  Notably, VA Form 21-526 submitted in May 1990 only claims service connection for "hairy cell leukemia, first diagnosed in March 1990."  Moreover, the Board has not identified any communication in the medical records which could be reasonably interpreted as such a claim.  Finally, even if the Board were to construe any 1990 medical records as an informal request for disability benefits for diabetes mellitus, a formal claim was not filed within one year.  38 C.F.R. § 3.155(a).  

The Board has also considered 38 C.F.R. § 3.114(a) (for liberalizing laws and regulations).  Generally, for claims awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue, as in this case, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a) . The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e) ); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  

The Veteran contends that he was diagnosed as early as 1990 and that should be the effective date.  However, under 38 U.S.C.A. § 5110(g) , where compensation is awarded pursuant to an administrative issue, the effective date of the award must be fixed "in accordance with the facts found," but cannot be earlier than the effective date of the issue.   In no event shall such award or increase be retroactive for more than one year from the date of application or the date of administrative determination of entitlement, whichever is earlier.  

In this case, the Veteran's claim was received on December 21, 2000.  The claim was prior to the May 2001 date of the liberalizing VA administrative issue, and thus the date of any earlier diagnosis cannot be the effective date of the grant of service connection for diabetes mellitus under 38 U.S.C.A. § 5110(g).  The earliest possible effective date of the award of service connection for diabetes mellitus is therefore December 21, 2000, the date of the claim.  

The special rules promulgated to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs do not apply.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

Entitlement to an effective date earlier than December 21, 2000, for the grant of service connection for diabetes mellitus is precluded as a matter of law.   See 
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


ORDER

Entitlement to a compensable evaluation for the service-connected hairy cell leukemia with anemia from May 11, 1994, is denied.

Entitlement to an initial evaluation in excess of 30 percent for the service-connected splenectomy is denied.

Entitlement to an effective date prior to December 21, 2000, for the award of service connection for Type II diabetes mellitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


